PER CURIAM:
Appeal is taken from the judgment of the Honorable Myron H. Thompson denying the intervenors’ 60(b)(4) motion for relief from judgment. That judgment was accompanied by a detailed memorandum order, Battle v. Liberty Nat’l Life Ins. Co., 770 F.Supp. 1499 (N.D.Ala.1991). We have carefully reviewed the record, Judge Thompson’s dispositive order and opinion, and the briefs of counsel. Oral argument was heard in Atlanta on June 25, 1992.
We are not presented with any reversible error on the part of the district judge. The judgment dismissing the case is
AFFIRMED.